DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 04/05/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2022.

Claim Objections
Claim 13 is objected to because of the following informalities: Line 4 reading “to a tubing line” should read --to the tubing line--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Line 1 reading “wherein first opening” should read --wherein the first opening--.  Appropriate correction is required for consistency.

Claim 17 is objected to because of the following informalities: Claim 17 lacks punctuation at the end of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 1-2 reading “the first and second D-shaped openings to provide” should read --the first and second d-shaped openings provide--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wesbrook (USPN D504,175).
Re Claim 13, Wesbrook discloses a patient line dislodgement detection device (1) (Wesbrook Annotated Fig. 5 below), comprising: a body (2) having a plurality of openings (3, 4, 5, 6) formed therein configured to receive a tubing line therethrough. The limitation “wherein applying a force to the tubing line causes the body to restrict fluid flow through the tubing line, thereby indicating a dislodgement condition” has been determined to be a functional limitation. A claim containing limitations to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the present case, prior art Wesbrook teaches all of the structural limitations of Claim 13 and therefore, the functional limitation “wherein applying a force to the tubing line causes the body to restrict fluid flow through the tubing line, thereby indicating a dislodgement condition” is an inherent characteristic of prior art Wesbrook. 

    PNG
    media_image1.png
    349
    514
    media_image1.png
    Greyscale

Re Claim 14, Wesbrook discloses wherein the body (2) is generally rectangular shaped (as seen in Wesbrook Annotated Fig. 5 above), and has a first opening (3), a second opening (4), a third opening (5), and a fourth opening (6), wherein the first opening (3) and the third opening (5) are formed in the body (2) along a first threading line (7), and the second opening (4) and the fourth opening (6) are formed in the body (2) along a second threading line (8), the first threading line (7) spaced apart from the second threading line (8), and the first threading line (7) substantially parallel to the second threading line (8).
Re Claim 15, Wesbrook discloses the patient line dislodgement detection device (1) (Wesbrook Annotated Fig. 5 above) of Claims 13 and 14. The limitation “wherein the tubing line is threaded over a first side of the body and through the first opening to a second side of the body, the tubing line is further threaded from the second side of the body through the third opening to the second side of the body, the tubing line is further threaded from the first side of the body through the fourth opening to the second side of the body, the tubing line is further threaded from the second side of the body through the second opening to the first side of the body” has been determined to be a functional limitation. A claim containing limitations to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	In the present case, prior art Wesbrook teaches all of the structural limitations of Claim 13 and therefore, the functional limitation “wherein the tubing line is threaded over a first side of the body and through the first opening to a second side of the body, the tubing line is further threaded from the second side of the body through the third opening to the second side of the body, the tubing line is further threaded from the first side of the body through the fourth opening to the second side of the body, the tubing line is further threaded from the second side of the body through the second opening to the first side of the body” is an inherent characteristic of prior art Wesbrook.

Re Claim 16, Wesbrook discloses wherein the first opening (3) is offset from the fourth opening (6), and wherein the second opening (4) is offset from the third opening (5) (Wesbrook Annotated Fig. 5 above - offsets along threading lines 7 and 8).

Re Claim 17, Wesbrook discloses wherein a first and second (3, 4) of the plurality of openings (3, 4, 5, 6) each have a straight edge (3-1, 4-1) aligned substantially parallel to one another (Wesbrook Annotated Fig. 5 above). The limitation “to provide a flat surface to occlude the tubing line when the force is applied to the tubing line” has been determined to be a functional limitation. A claim containing limitations to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the present case, prior art Wesbrook teaches all of the structural limitations of Claim 13 and therefore, the functional limitation “to provide a flat surface to occlude the tubing line when the force is applied to the tubing line” is an inherent characteristic of prior art Wesbrook.

Re Claim 18, Wesbrook discloses wherein a first and a second (3, 4) of the plurality of openings (3, 4, 5, 6) are both substantially D-shaped (as seen in Wesbrook Annotated Fig. 5 above).

Re Claim 19, Wesbrook discloses wherein a straight edge (3-1, 4-1) of the first and second D-shaped openings (3, 4) are aligned substantially parallel to one another (Wesbrook Annotated Fig. 5 above).

Re Claim 20, Wesbrook discloses wherein the straight edge (3-1, 4-1) of the first and second D-shaped openings (3, 4) provide a flat surface (Wesbrook Annotated Fig. 5 above). The limitation “to occlude the tubing line when the force is applied to the tubing line” has been determined to be a functional limitation. A claim containing limitations to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the present case, prior art Wesbrook teaches all of the structural limitations of Claim 13 and therefore, the functional limitation “to occlude the tubing line when the force is applied to the tubing line” is an inherent characteristic of prior art Wesbrook.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783